Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This action is responsive to communications:  Remarks and Amendments filed on 02/21/2021.
3.	Claims 1-11 and 13-43 are pending.  Claim 12 has been cancelled.  Claims 1, 19-21, 22, 31, 33, and 42 have been amended.

Reissue Applications
3.	For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,727,042 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.


Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1-2, 8, 10, and 13-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hey, US 4,996,642, 02/26/1991 (filed 09/25/1989) in view of Al-Hawamdeh, Suliman and B.C. Ooi, “Semantic-Based Query Formulation in PAS”, Conference Title: Intelligent text and Image Handling, Barcelona, April 2-5, 1991, vol no 2, 916-933 (hereinafter “Ooi”) and Britton et al., US 4,785,408, 11/15/1988.  

Regarding claim 1, Hey discloses a method for providing a user interface for a media processing device.  See column 4, lines 36-37 and figure 2.
Hey discloses providing a media recommendation of an entertainment media object based at least in part on an automated media usage history analysis for a respective user to implicitly derive user preferences for the respective user.   See abstract and column 2, lines 11-64 which discloses selectively recommending for a user, items such as movies based on other items previously sampled by the user.
Hey discloses conducting an interactive dialog with respective user to receive explicit user input.  See column 4, lines 36-62 where a user can interact with the system to rate various items previously sampled.  Examiner note:  The specification of the ‘042 patent defines this “interaction” as a user interactively entering program information through an input device.  See column 63, lines 18-30 of the ‘042 patent.  
Hey discloses selecting at least one media object based on both the interactive dialog and the media recommendation.  See abstract, column 2, lines 11-64, column 4, lines 36-62 where a media object is selected based on the media recommendation and interactive dialog.
Hey discloses wherein there are a plurality of user, each of said plurality of users having a respective user preference, wherein the media recommendation is based on at least the respective user preferences from the plurality of users.  See abstract, column 2, lines 59-67 and columns 3-7 disclosing there are a group of users where each user has its preferences and ratings and a media recommendation is based on items sampled and rated by a plurality of users in the group.

analyzing the content features of a media object and providing a media recommendation based in part on content features of the media object, Ooi discloses semantic based retrieval based on analyzing a media object (i.e. a photograph) based on the content features or semantic relations of the object and a query.  See pages 919-927.  Such retrieval according to semantic content is retrieval by content.  This meets the limitation automatically analyzing a media object … to characterize content features of the media object; and providing the media recommendation based at least in part on the content features of the media object.
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Ooi’s semantic retrieval of data within Hey’s recommendation system that retrieves media based on a user’s usage history and items previously sampled because it was well known in the art at the time of the invention to incorporate semantic retrieval of media objects because it provides for a better and more relevant retrieval performance as opposed to retrievals not based on semantic relations.  See pages 919-920 of Ooi.  Furthermore, implementing a content based retrieval system as disclosed by Ooi within Hey’s recommendation system would allow for users to retrieve media objects of interest to the user and not solely based on similarities to other users thereby providing a more targeted recommendation list which would not require further parsing by the user of the actual content of the recommendations.
the specification of the ‘042 patent defines this “interaction” as a user interactively entering program information through an input device.  See column 63, lines 18-30 of the ‘042 patent.  However, to the extent one would interpret the interactive dialog as including speech, Britton discloses conducting an interactive dialog with a user to receive explicit user input.  See abstract, column 1, lines 45-64, column 4, lines15-17, column 7, “Execution Interaction Modules”.  Britton states the system voice recognition equipment can be utilized to respond to user voice inputs as well in column 4.  
It would have been obvious to a skilled artisan at the time of the invention to have implemented Britton’s dialog system allowing for a voice dialog within Hey’s user interface which allows for user input to various questions and/or prompts because it was desirable at the time fo the invention to provide interaction modules in which voice input from a user could be acquired in order to provide an interactive customer service feature as described in column 1 of Britton.  Furthermore, it would have been obvious to a skilled artisan at the time of the invention to have implemented the dialog interaction system of Britton within the customer interaction of Hey’s user interface and the results would have been predictable because it would have allowed for a more interactive customer feature.

Regarding claim 2, Hey does not explicitly state receiving speech information during the interactive dialog.  However, Britton discloses conducting an interactive dialog with a user to receive explicit user input.  See abstract, column 1, lines 45-64, column 4, lines15-17, column 7, “Execution Interaction Modules”.  Britton states the 
It would have been obvious to a skilled artisan at the time of the invention to have implemented Britton’s dialog system allowing for a voice dialog within Hey’s user interface which allows for user input to various questions and/or prompts because it was desirable at the time fo the invention to provide interaction modules in which voice input from a user could be acquired in order to provide an interactive customer service feature as described in column 1 of Britton.  Furthermore, it would have been obvious to a skilled artisan at the time of the invention to have implemented the dialog interaction system of Britton within the customer interaction of Hey’s user interface and the results would have been predictable because it would have allowed for a more interactive customer feature.

Regarding claim 8, Hey discloses wherein the media recommendation is based on implicitly derived user preferences for a plurality of respective users. See abstract, column 2, lines 59-67 and columns 3-7 disclosing there are a group of users where each user has its preferences and ratings and a media recommendation is based on items sampled and rated by a plurality of users in the group.

Regarding claim 10, Hey discloses presenting a list of recommended programs based on the at least one media object. See abstract, figure 6, column 2, lines 59-67 and columns 3-7 disclosing providing a list of media recommendations based on the at least one media object.
Regarding claim 13, Hey does not explicitly state the interactive dialog is conducted through a speech interface.  However, Britton discloses conducting an interactive dialog with a user to receive explicit user input through a speech interface.  See figure 1, abstract, column 1, lines 45-64, column 4, lines15-17, column 7, “Execution Interaction Modules”.  Britton states the system voice recognition equipment can be utilized to respond to user voice inputs as well in column 4.  It would have been obvious to a skilled artisan at the time of the invention to have implemented Britton’s dialog system allowing for a voice dialog within Hey’s user interface which allows for user input to various questions and/or prompts because it was desirable at the time fo the invention to provide interaction modules in which voice input from a user could be acquired in order to provide an interactive customer service feature as described in column 1 of Britton.  Furthermore, it would have been obvious to a skilled artisan at the time of the invention to have implemented the dialog interaction system of Britton within the customer interaction of Hey’s user interface and the results would have been predictable because it would have allowed for a more interactive customer feature.

Regarding claim 14, Hey discloses wherein the interactive dialog is conducted through a graphical user interface.  See column 4, lines 36-62 where a user can interact with the system to rate various items previously sampled. 

Regarding claim 15, Hey does note explicitly disclose the recommendation is based on at least an automatic semantic analysis of the at least one media object.  

It would have been obvious to a skilled artisan at the time of the invention to have incorporated Ooi’s semantic analysis of a media object within the system of Hey in order to enhance the retrieval of similar multimedia information.  Further, it would have been obvious to have included Ooi’s semantic analysis of multimedia information within Hey with a reasonable expectation of success because it would have provided an enhanced retrieval method by taking into account similar data among content.

Regarding claim 16, Hey does not disclose the recommendation is based on at least an automatically classified genre of a media object.  Ooi discloses an automatic classified genre of a media object.  See abstract and page 922 which discloses classifying photos under one or more categories.  It would have been obvious to a skilled artisan at the time of the invention to have incorporated Ooi’s genre classification of a media object within the system of Hey in order to enhance the retrieval of similar multimedia information.  Further, it would have been obvious to have included Ooi’s classified genre of multimedia information within Hey with a reasonable expectation of success because it would have provided an enhanced retrieval method by taking into account similar data among content.



Regarding claim 17, Hey discloses automatically determining a composite recommendation based on implicitly derived preferences for a plurality of respective users.  See abstract, column 2, lines 59-67 and columns 3-7 disclosing there are a group of users where each user has its preferences and ratings and a media recommendation is based on items sampled and rated by a plurality of users in the group.

7.	Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hey, US 4,996,642, 02/26/1991 (filed 09/25/1989) in view of Al-Hawamdeh, Suliman and B.C. Ooi, “Semantic-Based Query Formulation in PAS”, Conference Title: Intelligent text and Image Handling, Barcelona, April 2-5, 1991, vol no 2, 916-933 (hereinafter “Ooi”), Britton et al., US 4,785,408, 11/15/1988, as applied to claim 1 above, and further in view of Burt, US 5,063,603, 11/05/1991 (filed 11/6/1989).  

Regarding claim 3, Hey/Ooi does not explicitly disclose processing image information of a media object to characterize image information.  
However, Burt discloses an image processing system for processing image information to characterize the image information.  See abstract, column 2, lines 24-column 3, line 20, and column 3, lines 45-57.
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Burt’s image processing to characterize an image within the system of Hey/Ooi in order to selectively recommend items with similar interest based on the common characteristics of previously rated content by the user.  See “Background of .

8.	Claims 4-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hey, US 4,996,642, 02/26/1991 (filed 09/25/1989) in view of Al-Hawamdeh, Suliman and B.C. Ooi, “Semantic-Based Query Formulation in PAS”, Conference Title: Intelligent text and Image Handling, Barcelona, April 2-5, 1991, vol no 2, 916-933 (hereinafter “Ooi”), Britton et al., US 4,785,408, 11/15/1988, as applied to claim 1 above, and further in view of Feix et al., US 4,449,189, 05/15/1984.

Regarding claims 4-7, Hey does not explicitly disclose determining a user id based on a biometric analysis including speech, image, or facial analysis.  However, Feix discloses identifying a user through speech and/or face recognition.  See columns 1-2 disclosing identification of a user using speech, facial recognition or a combination of the two.  Feix additionally discloses determining a user identification with a momentary image as in column 2.
It would have been obvious to a skilled artisan at the time of the invention to have provided biometric analysis to determine user identification including speech, image, .

9.	Claims 9 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hey, US 4,996,642, 02/26/1991 (filed 09/25/1989) in view of Al-Hawamdeh, Suliman and B.C. Ooi, “Semantic-Based Query Formulation in PAS”, Conference Title: Intelligent text and Image Handling, Barcelona, April 2-5, 1991, vol no 2, 916-933 (hereinafter “Ooi”), Britton et al., US 4,785,408, 11/15/1988, as applied to claim 1 above, and further in view of Bradley et al., US 5,172,413, 12/15/1992 (filed 12/20/1990).    

Regarding claim 9, Hey does not explicitly state recording a selected at least one media object; however, Bradley discloses selecting a media object through a user interface where the media object may be recorded.  See column 5, lines 57-67 and claim 7 for example disclosing recording media object.  It would have been obvious to a skilled artisan at the time of the invention to have provided Bradley’s recording of a media object within Hey’s media recommendation system in order to provide end users 

Regarding claim 11, Hey does not explicitly state the selected at least one media object is employed to tune a video tuner; however, Bradley discloses a tuner to tune a selected television channel on a video distribution bus for delivery of the tuned tv signal to the subscriber.
  It would have been obvious to a skilled artisan at the time of the invention to have provided Bradley’s media object to tune a video tuner within Hey’s media recommendation system in order to provide end users with the ability to tune and view desired programming based on their profile and history and the results would have been predictable

10.	Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hey, US 4,996,642, 02/26/1991 (filed 09/25/1989) in view of Al-Hawamdeh, Suliman and B.C. Ooi, “Semantic-Based Query Formulation in PAS”, Conference Title: Intelligent text and Image Handling, Barcelona, April 2-5, 1991, vol no 2, 916-933 (hereinafter “Ooi”), Britton et al., US 4,785,408, 11/15/1988, as applied to claim 1, and further in view of Haave, et al., US 5,367,330, 11/22/94 (filed on 08/01/1991).

Regarding claim 18, Hey discloses storing a history of usage of the respective user in memory; determining a respective user’s context of use.    See 
Hey discloses automatically determining a set of actions available for selection by the respective user based on at least a status of a system and presenting the set of actions to the respective user in the interactive dialog. See abstract and column 2, lines 11-64 which discloses a user may rate an item, adjust a rating, or view a list of recommendations.
Hey does note explicitly disclose storing an associated respective context of use of a respective user in memory and selectively presenting to the user one or more actions from among the set of actions available for selection based on an automated analysis of at least the stored history of usage and associated respective context of use of the respective user, a status of the system being used by the respective user, and the respective user’s determined context of use.  
Haave discloses a multimedia system in which program choices and schedules are responsive to the characteristics of the subscribers to the system including demographics, work, leisure, and viewing habits.  The system delivers programming in accordance with the tastes and needs of subscribers.  Additionally, Haave discloses providing scheduling responsive to the subscriber’s tastes.  Thus, both programming and scheduling actions are available to the user based on their viewing habits and subscriber usage. See abstract columns 1-2.  Thus, Haave takes into consideration the respective context of use of the user, the status of the system being used by the user, and the user’s determined context of use. 


Regarding claim 19, Hey discloses does not explicitly state wherein the one or more actions is selectively presented to the user based on at least an automatically determined chronological pattern of a history of user actions; however, Haave discloses a multimedia system in which program choices and schedules are responsive to the characteristics of the subscribers to the system including demographics, work, leisure, and viewing habits.  The system delivers programming in accordance with the tastes and needs of subscribers.  Additionally, Haave discloses providing scheduling responsive to the subscriber’s tastes.  Thus, both programming and scheduling actions are available to the user based on their viewing habits and subscriber usage and history. See abstract columns 1-2.  
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Haave’s multimedia system in which program choices and schedules are responsive to the characteristics of the subscribers to the system including demographics, work, leisure, and viewing habits within Hey because it allows the 

Regarding claim 20, Hey does not explicitly state wherein the one or more actions is selectively presented to the user based on an automatically determined semantic content of a media program.  Ooi discloses using semantic relations in retrieving related multimedia.   See abstract and pages 918-925.
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Ooi’s automatically determined semantic content of a media program within Hey because it provides an efficient and enhanced method of retrieval of data including images and multimedia that would be of interest to a user.  See abstract and “Introduction” of Ooi.  Further, a skilled artisan at the time of the invention would have been able to implement the features of Ooi within Hey and the results would have been predictable because it would have been desirable to improve retrieval performance.

11.	Claims 21, 31-32 and 42-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hey, US 4,996,642, 02/26/1991 (filed 09/25/1989) in view of Al-Hawamdeh, Suliman and B.C. Ooi, “Semantic-Based Query Formulation in PAS”, Conference Title: Intelligent text and Image Handling, Barcelona, April 2-5, 1991, vol no 2, 916-933 (hereinafter “Ooi”).

Regarding claim 21, Hey discloses a method of searching available media content for content of interest to a user.  See abstract and column 2, lines 11-64 which discloses selectively recommending for a user, items such as movies based on other items previously sampled by the user.
Hey discloses receiving content-identifying parameters from a user insufficient to unambiguously identify content.  See column 4, lines 36-62 where Hey discloses a user enters the name of an item such as the title of the movie for rating.
Examiner note:  the phrase “insufficient to unambiguously identify content” is not clearly defined in the Specification; however, Examiner is interpreting it as parameers that do not uniquely identify content.  Here, Hey discloses a user enters the name of a movie or item and that name is then used to generate available media of interest to the user.  Thus “a content identifying parameter” does not necessarily uniquely identify content when it is utilized as a parameter to search for related content.  
Hey discloses automatically defining content identifiers corresponding to the content-identifying parameters and a stored user preference profile, to provide a personalized result set for the user, the user preference profile comprising at least inferentially defined information.  See column 2 and column 4, lines 64-column 7 which discloses selectively recommending for a user, items such as movies based on other items previously sampled by the user. Hey discloses there are a group of users where each user has its preferences and ratings and a media recommendation is based on items sampled and rated by a plurality of users in the group.  
automatically presenting the personalized result set to the user through an interface configured for receiving a selection of a content identifier; automatically accessing the content associated with the content identifier.  See abstract, column 2, lines 59-61 and column 3 which discloses presenting a recommendation list to the user through an interface for receiving a selection of a content identifier.  
Hey does not explicitly state automatically defining a logically defined sequence of content identifiers corresponding to the content-identifying parameters and a stored user preference profile.  Ooi discloses both receiving content-identifying parameters from a user insufficient to unambiguously identify content and automatically defining a logically defined sequence of content identifiers corresponding to the content-identifying parameters and a stored user preference profile.  See abstract disclosing “vague and incomplete queries” and pages 918-925 where he discloses probabilistic retrieval and semantic relations where the content identifying parameter does not uniquely identify the content or is incomplete and vague and probabilistic retrieval and/or semantic relations are used to define a sequence of content identifiers to retrieve related data.  
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Ooi’s automatic defining of a logically defined sequence of content identifiers within Hey because it provides an efficient and enhanced method of retrieval of data including images and multimedia that would be of interest to a user.  See abstract and “Introduction” of Ooi.  Further, a skilled artisan at the time of the invention would have been able to implement the features of Ooi within Hey and the results would 
Further, while Hey discloses that recommendations are based on other items previously sampled by the user (see column 2, lines 62-66), to the extent that Hey does not explicitly teach that the media recommendation based on automated media usage history comprises analyzing a media object to characterize content features of a media object and presenting the personalized result set to the user based in part on content features of the media object, Ooi discloses semantic based retrieval based on analyzing a media object (i.e. a photograph) based on the content features or semantic relations of the object and a query.  See pages 919-927.  Such retrieval according to semantic content is retrieval by content.  This meets the limitation automatically analyzing a media object … to characterize content features of the media object; and presenting the personalized result set to the user based at least in part on the content features of the previously selected media object.  
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Ooi’s semantic retrieval of data within Hey’s recommendation system that retrieves media based on a user’s usage history and items previously sampled because it was well known in the art at the time of the invention to incorporate semantic retrieval of media objects because it provides for a better and more relevant retrieval performance as opposed to retrievals not based on semantic relations.  See pages 919-920 of Ooi.  Furthermore, implementing a content based retrieval system as disclosed by Ooi within Hey’s recommendation system would allow for users to retrieve media objects of interest to the user and not solely based on similarities to other users thereby 

Regarding claim 31, Hey discloses a method for proposing media to a user, comprising: receiving a user input.  See abstract, column 4, lines 36-62 where a user input is received such as the name of a movie and a rating.
Hey discloses processing a content index representing abstract information content of each of a plurality of media objects, in association with a user record which is selectively dependent on at least past interactions of the user with identified media objects, and the user input, using an automated processor, to selectively produce a sequenced list, in order of user acceptance probability and dependent on a correspondence of the user record with the content index, of media objects in response to the user input. See abstract and column 2, lines 11-64 which discloses selectively recommending for a user, items such as movies based on other items previously sampled by the user.  An inventory management system maintains an inventory of items available from a source.  A user enters the name of a movie in the interface and can also enter a rating.  A recommendation list is generated based on movies already sampled by the user and by other users. See abstract and columns 2, lines33-67, and columns 4-6 where a recommendation list is based on other items previously sampled by a user as well as a group of users.  The user is paired with a number of other users to determine an agreement scalar for each recommending user which is converted into a recommendation fraction which is applied to reduce the difference between the rating previously estimated for each unsampled item and the 
Hey discloses presenting the list at an output port, wherein there are a plurality of users, each user having respective user characteristics, wherein the list is based on at least the respective user characteristics of the users.  See abstract and columns 2, lines 33-67, and columns 4-6 where a recommendation list is based on other items previously sampled by a user as well as a group of users.  The user is paired with a number of other users to determine an agreement scalar for each recommending user which is converted into a recommendation fraction which is applied to reduce the difference between the rating previously estimated for each unsampled item and the actual ratings of that item by the recommending user.
To the extent Hey does not explicitly state the content index represents abstract information content of each media object, Ooi discloses a content index representing abstract information content of each media object.  See pages 918-925 which discloses a content index represents abstract information of each media object.  It is further noted that Ooi also discloses probabilistic retrieval.

Further, while Hey discloses that recommendations are based on other items previously sampled by the user (see column 2, lines 62-66), to the extent that Hey does not explicitly teach that presenting the content index to selectively produce the sequenced list comprises automatically analyzing a media object previously selected by the user to characterize content features of a media object and producing the sequenced list based at least in part on content features of the media object, Ooi discloses semantic based retrieval based on analyzing a media object (i.e. a photograph) based on the content features or semantic relations of the object and a query.  See pages 919-927.  Such retrieval according to semantic content is retrieval by content.  This meets the limitation automatically analyzing a media object … to characterize content features of the media object; and producing the sequenced list based at least in part on the content features of the previously selected media object.
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Ooi’s semantic retrieval of data within Hey’s recommendation system that 

Regarding claim 32, both Hey and Ooi discloses wherein the user record is dependent on at least a classified information content of a plurality of media objects.  See Hey columns 2-6 which discloses a user record is based on the type or classification of media content.  See also pages 918-925 of Ooi.
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Ooi’s automatic defining of a logically defined sequence of content identifiers within Hey because it provides an efficient and enhanced method of retrieval of data including images and multimedia that would be of interest to a user.  See abstract and “Introduction” of Ooi.  Further, a skilled artisan at the time of the invention would have been able to implement the features of Ooi within Hey and the results would have been predictable because it would have been desirable to improve retrieval performance.

Regarding claim 42, Hey discloses a method for proposing content to a user, comprising: receiving a user input.  See abstract, column 4, lines 36-62 where a user input is received such as the name of a movie and a rating.
Hey discloses processing abstract information content of each of a plurality of content objects, in association with a user record which is dependent on at least one interaction of the user with one or more content objects, and the user input, using an automated processor, to selectively produce a sequenced list, in order of user acceptance probability and dependent on a correspondence of the user record with the abstract information content, of content objects in response to the user input. See abstract and column 2, lines 11-64 which discloses selectively recommending for a user, items such as movies based on other items previously sampled by the user.  An inventory management system maintains an inventory of items available from a source.  A user enters the name of a movie in the interface and can also enter a rating.  A recommendation list is generated based on movies already sampled by the user and by other users. See abstract and columns 2, lines33-67, and columns 4-6 where a recommendation list is based on other items previously sampled by a user as well as a group of users.  The user is paired with a number of other users to determine an agreement scalar for each recommending user which is converted into a recommendation fraction which is applied to reduce the difference between the rating previously estimated for each unsampled item and the actual ratings of that item by the recommending user.  A weighting step penalizes large differences in ratings while similarities are rewarded.  Item-specific probabilities of the differences are compared and agreement by types or categories of times may be utilized.  The weighted values 
Hey discloses causing display of the list, wherein there are a plurality of users, each user having respective user characteristics, wherein the list is based on at least the respective characteristics of the users.  See abstract and columns 2, lines 33-67, and columns 4-6 where a recommendation list is based on other items previously sampled by a user as well as a group of users.  The user is paired with a number of other users to determine an agreement scalar for each recommending user which is converted into a recommendation fraction which is applied to reduce the difference between the rating previously estimated for each unsampled item and the actual ratings of that item by the recommending user.
To the extent Hey does not explicitly state the content index represents abstract information content of each media object, Ooi discloses a content index representing abstract information content of each media object.  See pages 918-925 which discloses a content index represents abstract information of each media object.  It is further noted that Ooi also discloses probabilistic retrieval.
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Ooi’s abstract information content for a media object within Hey because it provides an efficient method to facilitate an exchange of information between 
Further, while Hey discloses that recommendations are based on other items previously sampled by the user (see column 2, lines 62-66), to the extent that Hey does not explicitly teach that processing the abstract information content index to selectively produce the sequenced list comprises automatically analyzing a media object previously selected by the user to characterize content features of a media object and producing the sequenced list based at least in part on content features of the media object, Ooi discloses semantic based retrieval based on analyzing a media object (i.e. a photograph) based on the content features or semantic relations of the object and a query.  See pages 919-927.  Such retrieval according to semantic content is retrieval by content.  This meets the limitation automatically analyzing a media object … to characterize content features of the media object; and producing the sequenced list based at least in part on the content features of the previously selected media object.
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Ooi’s semantic retrieval of data within Hey’s recommendation system that retrieves media based on a user’s usage history and items previously sampled because it was well known in the art at the time of the invention to incorporate semantic retrieval of media objects because it provides for a better and more relevant retrieval 

Regarding claim 43, both Hey and Ooi discloses wherein the user record is dependent on at least a classified information content of a plurality of content objects.  See Hey columns 2-6 which discloses a user record is based on the type or classification of media content.  See also pages 918-925 of Ooi.
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Ooi’s automatic defining of a logically defined sequence of content identifiers within Hey because it provides an efficient and enhanced method of retrieval of data including images and multimedia that would be of interest to a user.  See abstract and “Introduction” of Ooi.  Further, a skilled artisan at the time of the invention would have been able to implement the features of Ooi within Hey and the results would have been predictable because it would have been desirable to improve retrieval performance.

12.	Claims 22-23, 27-30, 33-34, and 38-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hey, US 4,996,642, 02/26/1991 (filed 09/25/1989) in view of Al-Hawamdeh, Suliman and B.C. Ooi, “Semantic-Based Query Formulation in PAS”, Conference Title: Intelligent text and Image Handling, Barcelona, April 2-5, 1991, vol no 2, 916-933 (hereinafter “Ooi”) and Filepp, US 7,047,209 B2, 05/16/2006 (filed 05/15/2002, priority to a divisional application filed on 07/28/1989).

Regarding claim 22, Hey discloses an interface method comprising interactively communicating with a user in a communication containing at least implicit indications of user characteristics.  See column 2 where a user rates an item such as a movie which is used to implicitly indicate preferences of a user regarding movies.  See column 4, lines 36-62 where a user can interact with the system to rate various items previously sampled.  Examiner note:  The specification of the ‘042 patent defines this “interaction” as a user interactively entering program information through an input device.  See column 63, lines 18-30 of the ‘042 patent.  
Hey discloses processing the communication with an automated processor to derive at least implicitly represented user characteristics to form a user profile.  See column 2 where a user rates an item such as a movie which is used to implicitly indicate preferences of a user regarding movies.  See column 4, lines 36-62 where a user can interact with the system to rate various items previously sampled.  Examiner note:  The specification of the ‘042 patent defines this “interaction” as a user interactively entering program information through an input device.  See column 63, lines 18-30 of the ‘042 patent.   
Hey discloses automatically generating a signal suggesting media content to the user based at least in part on the user profile from the implicitly represented user characteristics.  See abstract, figure 2 element 46, figure 6 element 134, column 2, lines 59-65 and columns 3-4 which disclose generating a recommendation list to the user from implicitly represented user characteristics derived from the user’s prior ratings and history as well as a group of users.
Hey discloses wherein there are a plurality of users, each user having respective user characteristics, wherein the signal suggesting media content is based on at least the respective implicitly represented user characteristics of the plurality of users.  See columns 3-4 which disclose generating a recommendation list to the user from implicitly represented user characteristics derived from a group of users.
Hey discloses that recommendations are based on other items previously sampled by the user (see column 2, lines 62-66), to the extent that Hey does not explicitly teach that automatically generating the signal suggesting the media content to the user comprises: automatically analyzing a media object previously selected by the user to characterize content features of a media object and producing the sequenced list based at least in part on content features of the media object, Ooi discloses semantic based retrieval based on analyzing a media object (i.e. a photograph) based on the content features or semantic relations of the object and a query.  See pages 919-927.  Such retrieval according to semantic content is retrieval by content.  This meets the limitation automatically analyzing a media object … to characterize content features of the media object; and producing the sequenced list based at least in part on the content features of the previously selected media object.

While Hey discloses interactive communication with a user, deriving implicit represented user characteristics to make recommendations, and the formation of a user profile, Hey does not explicitly state his interactive communication with a user is through a series of communications or that the series of communications is processed to derive the implicit represented user characteristics to form an explicit user profile and that the recommended list is based on the formed explicit user profile from the series of communciations.
However, Filepp discloses a series of communications and forming an explicit user profile.  See column 1, lines 18-34 and columns 2-3 which discloses interactive sessions with users and personalizing advertisements based on user characterizations defined by service interaction and/or other data such as user demographics and geographical locations.  Filepp discloses storing user profiles in the 
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Filepp’s series of communications and formation of an explicit user profile within Hey because it more accurately identifies the preferences of the users and facilitates an efficient exchange of information between users and producers of multimedia content or advertisements.  Further, a skilled artisan at the time of the invention would have been capable of including the features of Filepp within Hey for the purpose of providing more accurately personalized data to a user and the results would have been predictable.

Regarding claim 23, Hey discloses wherein the suggested media content comprises a media recommendation, the implicit indications of user characteristics being based at least in part on a media usage history analysis.  See abstract and column 2, lines 11-64 which discloses selectively recommending for a user, items such as movies based on other items previously sampled by the user.
Additionally, Filepp discloses wherein the suggested media content comprises a media recommendation, the implicit indications of user characteristics being based at least in part on a media usage history analysis.  See column 1, lines 18-34 and columns 2-3 which discloses interactive sessions with 
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Filepp’s series of communications and formation of an explicit user profile within Hey because it more accurately identifies the preferences of the users and facilitates an efficient exchange of information between users and producers of multimedia content or advertisements.  Further, a skilled artisan at the time of the invention would have been capable of including the features of Filepp within Hey for the purpose of providing more accurately personalized data to a user and the results would have been predictable.

Regarding claim 27, Hey discloses wherein the signal suggesting media content is responsive to at least implicitly represented characteristics of a group of users.  See abstract, column 2, lines 59-67 and columns 3-7 disclosing there are a group of users where each user has its preferences and ratings and a media recommendation is based on items sampled and rated by a plurality of users in the group.

Regarding claim 28, Hey discloses wherein the signal suggesting media content to the user comprises an ordered list of suggested media. See abstract, figure 6, column 2, lines 59-67 and columns 3-7 disclosing providing a list of media recommendations based on the at least one media object.
Regarding claim 29, Hey does not explicitly disclose wherein said automatically generating comprises semantically analyzing at least one media object.  Ooi discloses a semantic based query formulation to enhance the retrieval of images.  See abstract and pages 919-927 which discloses utilizing a semantic analysis.  
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Ooi’s semantic analysis of a media object within the system of Hey in order to enhance the retrieval of similar multimedia information.  Further, it would have been obvious to have included Ooi’s semantic analysis of multimedia information within Hey with a reasonable expectation of success because it would have provided an enhanced retrieval method by taking into account similar data among content.

Regarding claim 30, Hey does not disclose wherein said automatically generating comprises automatically classifying a genre of a media object.  Ooi discloses an automatic classified genre of a media object.  See abstract and page 922 which discloses classifying photos under one or more categories.  It would have been obvious to a skilled artisan at the time of the invention to have incorporated Ooi’s genre classification of a media object within the system of Hey in order to enhance the retrieval of similar multimedia information.  Further, it would have been obvious to have included Ooi’s classified genre of multimedia information within Hey with a reasonable expectation of success because it would have provided an enhanced retrieval method by taking into account similar data among content.


Regarding claims 33-34 and 38-39, these claims are rejected under the same rationale used in claims 22-23, and 27-28 respectively above.

Regarding claims 40-41, these claims are rejected under the same rationale used in claims 29-30 respectively above.


13.	Claims 24-26 and 35-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hey, US 4,996,642, 02/26/1991 (filed 09/25/1989) in view of Al-Hawamdeh, Suliman and B.C. Ooi, “Semantic-Based Query Formulation in PAS”, Conference Title: Intelligent text and Image Handling, Barcelona, April 2-5, 1991, vol no 2, 916-933 (hereinafter “Ooi”), Filepp, US 7,047,209 B2, 05/16/2006 (filed 05/15/2002, priority to a divisional application filed on 07/28/1989), and further in view of Britton et al., US 4,785,408, 11/15/1988.  

Regarding claim 24, both Hey and Fileppe disclose engaging the user in an interaction relating to the media content to elicit a communication containing at least implicit indications of user characteristics (see column 2 of Hey.  See columns 1-3 of Fileppe describing user interactions).  It would have been obvious to a skilled artisan at the time of the invention to have incorporated Filepp’s series of communications and formation of an explicit user profile within Hey because it more accurately identifies the preferences of the users and facilitates an efficient exchange of information between users and producers of multimedia content or advertisements.  Further, a skilled artisan 
However, to the extent that Hey/Fileppe may not teach that such interactions are automated interactive dialog where dialog is interpreted as speech, Britton discloses conducting an interactive dialog with a user to receive explicit user input.  See abstract, column 1, lines 45-64, column 4, lines15-17, column 7, “Execution Interaction Modules”.  Britton states the system voice recognition equipment can be utilized to respond to user voice inputs as well in column 4.  
It would have been obvious to a skilled artisan at the time of the invention to have implemented Britton’s dialog system allowing for a voice dialog within Hey’s user interface which allows for user input to various questions and/or prompts because it was desirable at the time fo the invention to provide interaction modules in which voice input from a user could be acquired in order to provide an interactive customer service feature as described in column 1 of Britton.  Furthermore, it would have been obvious to a skilled artisan at the time of the invention to have implemented the dialog interaction system of Britton within the customer interaction of Hey’s user interface and the results would have been predictable because it would have allowed for a more interactive customer feature.

Regarding claim 25, Hey does not explicitly state the interactive dialog comprises speech.  However, Britton discloses conducting an interactive dialog with a user to receive explicit user input.  See abstract, column 1, lines 45-64, column 4, 
It would have been obvious to a skilled artisan at the time of the invention to have implemented Britton’s dialog system allowing for a voice dialog within Hey’s user interface which allows for user input to various questions and/or prompts because it was desirable at the time of the invention to provide interaction modules in which voice input from a user could be acquired in order to provide an interactive customer service feature as described in column 1 of Britton.  Furthermore, it would have been obvious to a skilled artisan at the time of the invention to have implemented the dialog interaction system of Britton within the customer interaction of Hey’s user interface and the results would have been predictable because it would have allowed for a more interactive customer feature.

Regarding claim 26, Hey discloses wherein the interactive dialog is conducted through a graphical user interface.  See column 4, lines 36-62 where a user can interact with the system to rate various items previously sampled.  Filepp discloses user interaction includes information regarding user demographics and service interactions as described in columns 1-3 and 10, lines 10-30 through an interactive graphical interface.  See abstract.  It would have been obvious to a skilled artisan at the time of the invention to have incorporated Filepp’s series of communications and formation of an explicit user profile within Hey because it more accurately identifies the preferences of the users and facilitates an efficient exchange of 
Britton discloses conducting an interactive dialog with a user to receive explicit user input via a user interface.  See abstract, column 1, lines 45-64, column 4, lines15-17, column 7, “Execution Interaction Modules”.  Britton states the system voice recognition equipment can be utilized to respond to user voice inputs as well in column 4.  
It would have been obvious to a skilled artisan at the time of the invention to have implemented Britton’s dialog system allowing for a voice dialog within Hey’s user interface which allows for user input to various questions and/or prompts because it was desirable at the time of the invention to provide interaction modules in which voice input from a user could be acquired in order to provide an interactive customer service feature as described in column 1 of Britton.  Furthermore, it would have been obvious to a skilled artisan at the time of the invention to have implemented the dialog interaction system of Britton within the customer interaction of Hey’s user interface and the results would have been predictable because it would have allowed for a more interactive customer feature.

Regarding claims 35-37, these claims are rejected under the same rationale used in claims 24-26 respectively above.

Response to Arguments
Consent of Assignee
14.	The consent of assignee filed on 02/02/2021 is accepted.

Rejections under 35 U.S.C. 112
15.	Applicant’s arguments and clarification on support for claims previously rejected under 35 U.S.C. 112, first and second paragraphs on pages 15-21 of the Remarks has been reviewed and are hereby withdrawn in light of the citation of support for each of the claims.
Rejections under 35 U.S.C. 103
16.	Applicant amended the claims to recite additional limitations prompting a new grounds of rejection presented above.  Specifically, Applicant amended claims to recite the feature of automatically analyzing a media object previously selected by the respective user to characterize content features of the media object previously selected by the respective user; and providing the media recommendation based at least in part on the content features of the previously selected media object.  A new grounds of rejection in light of these amendments has been presented above.  
While Applicant argues Al-Hawamdeh does not teach automatically analyzing a previously selected media object and presenting the results based on such analysis of a media object, Examiner finds that the combination of these teachings in conjunction with Hey do teach these limitations.  These rejections are presented above.  Specifically,  Al-Hawamdeh/Ooi discloses semantic based retrieval based on analyzing a media object (i.e. a photograph) based on the content features or semantic relations of the object and analyzing a media object … to characterize content features of the media object; and producing the sequenced list based at least in part on the content features of the previously selected media object.  It would have been obvious to a skilled artisan at the time of the invention to have incorporated Ooi’s semantic retrieval of data within Hey’s recommendation system that retrieves media based on a user’s usage history and items previously sampled because it was well known in the art at the time of the invention to incorporate semantic retrieval of media objects because it provides for a better and more relevant retrieval performance as opposed to retrievals not based on semantic relations.  See pages 919-920 of Ooi.  Furthermore, implementing a content based retrieval system as disclosed by Ooi within Hey’s recommendation system would allow for users to retrieve media objects of interest to the user and not solely based on similarities to other users thereby providing a more targeted recommendation list which would not require further parsing by the user of the actual content of the recommendations.

Conclusion

17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHNA SINGH DESAI whose telephone number is (571)272-4099.  The examiner can normally be reached on M-F 7:30-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RACHNA S DESAI/
Primary Examiner, Art Unit 3992                                                                                                                                                                                             

Conferees:
/C.M.T/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992